                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 CAITLIN O’CONNOR,                                )
                                                  )
         Plaintiff,                               )   No. 3:20-cv-00628
                                                  )
 v.                                               )   Judge Eli J. Richardson
                                                  )
                                                  )
 THE LAMPO GROUP, LLC a/k/a                       )   Magistrate Judge Frensley
 RAMSEY SOLUTIONS,                                )   Jury Demand
                                                  )
         Defendant.                               )

          UNOPPOSED MOTION TO AMEND CASE MANAGEMENT ORDER

        Plaintiff moves to amend the case management order and subsequent amendment of the

same (ECF 12, 33) and extend discovery deadlines. For good cause shown, the Parties have

encountered several discovery disputes which have required assistance from the Court and which

has impacted the Parties’ ability to conduct discovery and meet corresponding deadlines. Further,

lead counsel for Plaintiff encountered a health issue which required some previously scheduled

depositions to be postponed and rescheduled. Plaintiff conferred with Defendant about this motion

who does not oppose the motion, and Defendant has likewise requested additional time with

respect to its expert disclosures, which Plaintiff does not oppose. Accordingly, Plaintiff requests

the following deadlines be extended/modified:

 Event                            Current                          Proposed
 Close of Discovery               9/3/21                           10/1/21
 Discovery Motions                10/17/21                         10/22/21
 Defendant Expert Disclosure      8/6/21                           8/31/21
 Expert Depos Completed           9/30/21                          10/22/21
 Dispositive Motions              10/22/21                         11/19/21
 Trial                            4/5/22                           --


        This motion will not affect the trial date of April 5, 2022, and the proposed dispositive



      Case 3:20-cv-00628 Document 47 Filed 07/15/21 Page 1 of 3 PageID #: 814
motion deadline is consistent with timing provisions in the Local Rules which would require all

dispositive motion briefing to be completed by January 5, 2022.

                                                   Respectfully submitted,


                                                   s/ Heather Moore Collins
                                                   Heather Moore Collins BPR # 026099
                                                   Anne Bennett Hunter BPR # 022407
                                                   Ashley Shoemaker Walter BPR #037651
                                                   Collins & Hunter PLLC
                                                   7000 Executive Center Drive, Suite 320
                                                   Brentwood, TN 37027
                                                   615-724-1996
                                                   615-691-7019 FAX
                                                   heather@collinshunter.com
                                                   anne@collinshunter.com
                                                   ashley@collinshunter.com


                                                   Attorneys for Plaintiff




                                               2

    Case 3:20-cv-00628 Document 47 Filed 07/15/21 Page 2 of 3 PageID #: 815
                               CERTIFICATE OF SERVICE


I HEREBY certify that a copy of the foregoing has been e-mailed this the 15th day of July 2021
to counsel of record through the court’s CM/ECF system:

Leslie Goff Sanders
Daniel Crowell
WEBB SANDERS PLLC
611 Commerce Street
Suite 3102
Nashville, TN 37203
lsanders@webbsanderslaw.com
dcrowell@webbsanderslaw.com
                                                   /s/ Heather Moore Collins
                                                   Attorney for Plaintiff




                                               3

    Case 3:20-cv-00628 Document 47 Filed 07/15/21 Page 3 of 3 PageID #: 816
